            Case 2:19-cv-01915-GMN-EJY Document 22 Filed 11/21/19 Page 1 of 3



1    Christopher W. Mixson, Esq. (Nev. Bar No. 10685)
     Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
2
     5594-B Longley Ln.
3    Reno, NV 89511
     P: (775) 853-6787
4    cmixson@wrslawyers.com
5
     Allison N. Melton (CO Bar No. 45088), admitted pro hac vice
6    Center for Biological Diversity
     P.O. Box 3024
7    Crested Butte, CO 81224
8    P: (970) 309-2008
     amelton@biologicaldiversity.org
9
     Attorneys for Plaintiff
10

11
                                    UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
     CENTER FOR BIOLOGICAL DIVERSITY,                   Case No.: 2:19-cv-01915-GMN-EJY
14

15                             Plaintiff,               PROOF OF SERVICE

16   v.
17
     UNITED STATES BUREAU OF LAND
18   MANAGEMTNT,
                     Defendant.
19

20

21        I, Elise Ferguson, hereby state that:
22        1. On October 31, 2019, I sent via United States Certified Mail, return receipt requested, a
23
             copy of the Summons and a copy of the Complaint, in the above captioned case pursuant
24
             to Rule 4(i) of the Federal Rules of Civil Procedure to the following:
25

26           William Barr
             United States Attorney General
27           U.S. Department of Justice
28
       Case 2:19-cv-01915-GMN-EJY Document 22 Filed 11/21/19 Page 2 of 3



1       950 Pennsylvania Ave., N.W.
        Washington, D.C. 20530-0001
2

3       United States Bureau of Land Management
        1849 C Street NW, Room 5665
4       Washington, D.C. 20240
5
        Civil Process Clerk
6       U.S. Attorney’s Office for District of Nevada
        501 Las Vegas Boulevard South, Ste. 1100
7       Las Vegas, NV 89101
8
     2. Accompanying the Summons and Complaint in this matter, copies of the following
9
        documents were also served to the addresses listed above:
10

11      a. Civil Cover Sheet;

12      b. Certificate of Interested Parties;
13
        c. Summons; and
14
        d. Executed Summons
15
     3. On November 4, 2019, I received the return receipt for the certified mail indicating
16

17      delivery of the above described documents to the U.S. Attorney’s Office for District of
18      Nevada. On this same day I also received delivery confirmation for the certified mail
19
        indicating delivery of the above described documents to the United States Bureau of
20
        Land Management.
21

22   4. On November 7, 2019, I received the return receipt for the certified mail indicating

23      delivery of the above described documents to the United States Attorney General William
24
        Barr.
25
     5. Certified mail receipts, delivery confirmation, and return receipts from the United States
26
        Postal Service acknowledging service are attached.
27

28

                                                     2
           Case 2:19-cv-01915-GMN-EJY Document 22 Filed 11/21/19 Page 3 of 3



1           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
2
     and correct.
3
            Executed on November 20, 2019.
4                                                 /s/ Elise Ferguson
5
                                                  Elise Ferguson
                                                  Center for Biological Diversity
6                                                 1212 Broadway, Ste. 800
                                                  Oakland, CA 94612
7

8

9                                    CERTIFICATE OF SERVICE
10
            I, Allison N. Melton, hereby certify that on this 21st day of November 2019, a true and
11
     correct copy of PLAINTIFF’S PROOF OF SERVICE was served via the United States
12
     District Court CM/ECF system on all parties or persons requiring notice.
13

14

15                                                       /s/Allison N. Melton
                                                         Allison N. Melton
16
                                                         CO Bar No. 45088 (admitted pro hac vice)
17                                                       Center for Biological Diversity
                                                         P.O. Box 3024
18                                                       Crested Butte, CO 81224
19
                                                         P: (970) 309-2008
                                                         amelton@biologicaldiversity.org
20

21

22

23

24

25

26

27

28

                                                         3
